Fourth Court of Appeals
                                San Antonio, Texas
                                    November 8, 2016

                                   No. 04-16-00427-CR

                                  Jerry CASTILLO, Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9484
                      Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file brief is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court